Citation Nr: 0607911	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  95-03 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Evaluation of acne due to herbicide exposure, rated as 
noncompensably disabling from November 12, 1991.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  This rating decision implemented a 
grant of service connection previously awarded by the Board 
for acne due to herbicide exposure.  The RO assigned a zero 
percent evaluation from November 12, 1991.  Prior to the 
award of service connection, the veteran testified at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran requested a hearing in the course of his appeal of 
the non-compensable rating awarded by the RO.  He postponed 
one hearing and cancelled another.  Consequently, his request 
for a hearing has been considered withdrawn.  38 C.F.R. § 
20.704(d) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the issue on appeal as set forth on the 
title page.

This case was remanded by the Board in an action dated in 
September 2003 in order to assure compliance with the 
Veterans Claims Assistance Act of 2000, to inform the veteran 
of changes made to the rating criteria for the skin that 
became effective August 30, 2002, and to afford the veteran 
another VA skin examination to determine the extent of this 
disability.  The veteran failed to report for an examination 
scheduled in June 2005.  VA informed him in June 2005 that he 
would be rescheduled for an examination if he so desired.  
The veteran responded in a note, also dated in June 2005, 
that he was dissatisfied with the VA Medical Center at which 
he had been scheduled for examination, and that the appeal 
should proceed based on the evidence of record.  
Consequently, since, under Fenderson, the veteran's scheduled 
examination was in conjunction with an original compensation 
claim, the Board will decide this claim based on the evidence 
of record.  38 C.F.R. §  3.655 (2005).  


FINDING OF FACT

The veteran's service-connected acne secondary to exposure to 
herbicide agents in Vietnam is evidenced by inflammatory 
papules on his right shoulder, upper right arm, and back.


CONCLUSION OF LAW

The criteria for a compensable rating for acne due to 
herbicide exposure have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7828 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was badly wounded when his weapon exploded in 
combat in Vietnam, causing the loss of his right hand, left 
eye, subsequent blindness in his right eye, and shell 
fragment wounds to the face, all of which he is service 
connected for.  As he was previously service connected for 
facial, neck, and ear disability of the skin, and receiving 
compensation for this (evaluated as 30 percent disabling), 
and because that rating has not been made the subject of an 
appeal, the instant claim is for a compensable rating for the 
service-connected acne elsewhere, namely on his back, right 
shoulder, and upper right arm.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, as was originally the 
case here, a specific disability is not listed in the Rating 
Schedule, rating is done by analogy to a disability that is 
listed in the Rating Schedule.  38 C.F.R. § 4.20 (2005).

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with an initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
Fenderson, supra.  Further, in cases such as this one, where 
the original rating assigned has been appealed, consideration 
must be given as to whether the veteran deserves a "staged 
rating" at any point during the pendency of the claim.  Id.  
Accordingly, the Board will evaluate the veteran's disability 
from the date of award of service connection, in this case, 
November 12, 1991.  

Utilizing the criteria in effect at the time, the veteran's 
acne was rated by analogy to Diagnostic Code 7806, eczema.  
38 C.F.R. § 4.118 (2002).  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities found at 38 C.F.R. Part 4 (2002), including the 
rating criteria for evaluating skin disabilities.  See 67 
Fed. Reg. 49596 (July 31, 2002) (effective August 30, 2002).  
In evaluating the veteran's claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the new criteria can be 
applicable no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  

Under the criteria in effect prior to August 30, 2002 (old 
criteria), utilizing Diagnostic Code 7806, a non-compensable 
evaluation is for application with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is assigned 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is assigned for exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
assigned for ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Here, for the period beginning on the effective date of 
November 12, 1991 and continuing through the entire period, 
the evidence does warrant award of a compensable rating under 
the old criteria.  

In a February 1993 letter to the RO, L.K., D.O., noted that 
the veteran had been treated for a dermatologic condition in 
which white maculopapules developed on his arms and hands.  
Dr. K. also noted that the veteran had lesions on the 
shoulders and back which appeared to be vesiculopapular 
abscess-like lesions that left deep scars.  Dr. K. noted that 
the lesions currently present on his back had the appearance 
of cystic acne.  As can be seen, Dr. K.'s description of the 
veteran's acne does not warrant a compensable evaluation 
under the old criteria because there was no exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  

The Board is aware of Dr. K.'s mention of a dermatologic 
condition on the veteran's arms and hands, which, of course, 
are exposed surfaces.  However, unlike the lesions on the 
veteran's shoulder and back, the dermatologic condition on 
his arms and hands was not identified as acne, and was not 
connected to the acne on the veteran's back and shoulders, on 
which service connection was based.  Indeed, it was for this 
reason that the Board, in its January 2001 decision granting 
service connection for acne, discussed only that portion of 
Dr. K.'s report that identified acne-appearing lesions on the 
veteran's back.  None of the other medical reports of record 
mentions acne on areas other than the back, shoulder, and 
adjacent upper arm.

VA outpatient treatment records dated in March, April, and 
May 1995 note chloracne on the veteran's right shoulder and 
upper arm.  Other than the note dated in May 1995 which noted 
itchy lesions, none of these records provide any information 
helpful in determining the degree of disability, if any, 
caused by the veteran's acne.  

A May 1999 summary of a visit by the veteran to his private 
physician, F.H., M.D., noted that the reason for the 
veteran's visit was itchy acne-like rash on the veteran's 
chest, back, and proximal arms, reported as occurring on and 
off for the past 10 years.  Dr. H. diagnosed acne as a 
possible component of chloracne from exposure to the dioxin 
compounds used during Vietnam.  As noted, Dr. H.'s summary 
reported the reason for the veteran's visit, but did not 
report any specific findings or observations from that day's 
visit.  Nothing in Dr. H.'s summary warrants a compensable 
rating under the old criteria.  There is no indication of 
findings that include exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  The veteran 
only reported itchy acne-like rash on the chest, back, and 
proximal arms.  There is no indication how much of each of 
these areas was involved, and, as noted, Dr. H. did not 
report any findings.  

The veteran was afforded a VA examination given in January 
2000.  The examiner examined the veteran's head, neck, upper 
extremities, and torso.  The examination revealed what the 
examiner described as extensive "ice pick scars" on the 
cheeks, chest, and back, and areas of resolving inflammatory 
papules on the back.  The resolving inflammatory papules on 
the back do not rise to the level of a compensable award 
under the old criteria previously described.  

Since the veteran's acne was rated by analogy under the old 
criteria, and because two reports include descriptions of 
scarring, the Board has looked at other rating criteria under 
the old criteria to see if a compensable evaluation is 
warranted another diagnostic code.  Under the old criteria, a 
10 percent evaluation is for slightly disfiguring scars of 
the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).  The January 2000 VA examiner noted "ice pick 
scars" on the veteran's cheeks.  As already noted, however, 
the veteran is separately rated for disfiguring scars on the 
face, chin, eyelids, neck, and ears.  Thus, the veteran is 
already compensated for these "ice pick scars."  

Also warranting a 10 percent evaluation under the old 
criteria are superficial scars on other than the head, face, 
or neck that are either poorly nourished with repeated 
ulceration, or that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2002).  Neither the VA examiner's nor Dr. K.'s 
description of scars on nonexposed surfaces meet any of these 
criteria.  In sum, a compensable rating for the veteran's 
service-connected acne is not warranted under the old 
criteria.  

The rating criteria effective August 30, 2002 (new criteria) 
provide specifically for acne, Diagnostic Code 7828.  38 
C.F.R. §  4.118 (2005).  However, the new rating criteria are 
not helpful to the veteran because, as noted, when rating 
criteria change in the course of an appeal, the new criteria 
can be applicable no earlier than the effective date of that 
change.  Because the veteran failed to report for an 
examination scheduled in June 2005, and declined the offer to 
schedule another examination, there is no post-August 29, 
2002 medical evidence of record to be evaluated under the new 
criteria.

In sum, a compensable evaluation of the veteran's service-
connected acne is not warranted under either the old or the 
new rating criteria for the skin.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002, and in a follow-up notification dated in November 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased (compensable) 
evaluation for his service-connected acne, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.   The veteran 
was apprised of the changes in the criteria for evaluating 
the skin in the December 2005 SSOC.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and scheduled an 
examination in order to ascertain the severity of his 
disability.  As noted, the veteran failed to report for his 
scheduled examination, and declined to have another 
examination scheduled.  The veteran also cancelled a hearing 
scheduled for September 2003.  In June 2005 correspondence 
with the RO, the veteran asked the RO to proceed with the 
appeal with the evidence of record.  VA has no duty to inform 
or assist that was unmet.


ORDER

Entitlement to a compensable evaluation for any period since 
November 12, 1991, for acne secondary to herbicide exposure 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


